Citation Nr: 0712526	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of use of a reproductive organ.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for a neck fusion.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1960 to January 
1963, and from April 1964 to June 1981.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  

The claims for service connection for disorders of the 
lumbosacral spine, bilateral hips, and the neck are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

There is no competent medical evidence which shows that the 
proximate cause of the loss of use of a reproductive organ 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.




CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for loss of use of a reproductive organ, claimed to be caused 
by hospitalization, or medical or surgical treatment provided 
by the VA, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in February 
2003, June 2005, and October 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters 
specifically addressed the claim for compensation under 
§ 1151.  In addition, the letters adequately told the veteran 
to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Further, because the claim for 
compensation is denied, any question as to the appropriate 
rating (following a grant of service connection) or the 
effective date (of a grant of service connection) is moot, 
and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) .

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His VA treatment 
records have been obtained.  In October 2006, the veteran had 
a hearing before the BVA.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current loss of use of 
a creative organ was caused or aggravated by the VA treatment 
for prostate cancer performed at a VA Medical Center.  The 
appellant's claim for compensation is premised on 38 U.S.C.A. 
§ 1151.  Title 38, U.S.CA. § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in several years 
after October 1997, the version of § 1151 that is applicable 
to this case is the amended version that is applicable only 
to claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

During the hearing held in October 2006, the veteran 
testified that he had received treatment from the VA for 
prostate cancer, and that this treatment caused secondary 
problems including erectile dysfunction.  

The medical evidence which has been presented includes VA 
medical treatment records such a VA treatment record dated in 
October 2001 which reflects that a biopsy revealed that the 
veteran had prostate cancer.  He was subsequently afforded 
treatment with the medication Zoladex and radiation therapy.  
A VA progress note dated in February 2002 reflects that a VA 
radiation oncologist discussed treatment with the veteran and 
noted that following radiation therapy "The risk of 
impotence is approximately 60% over a five year period."  A 
record dated in August 2002 reflects that the diagnoses 
include erectile dysfunction.  

Finally, the evidence includes the report of a genitourinary 
disorders examination conducted by the VA in May 2004.  The 
examiner reported that she had reviewed the veteran's claims 
file thoroughly, and noted that the veteran was diagnosed in 
2001 with prostate cancer and was treated with hormonal 
therapy using Zoladex and underwent radiation therapy.  The 
veteran reported that he initially began having erectile 
dysfunction several months before he was diagnosed with 
prostate cancer but had improvement after he was taken off 
some psychiatric medications.  However, after the hormonal 
therapy was initiated, he experienced complete erectile 
dysfunction which has not improved since then.  The examiner 
stated that it was her medical opinion that the veteran's 
erectile dysfunction was predominately the result of his 
treatment for prostate cancer, specifically the Zoladex as 
well as the external beam radiation.  The examiner further 
stated however, that this effect was not due to carelessness 
on the part of the VA, or lack of proper skill or judgment as 
it was simply a common consequence of both Zoladex and 
external beam radiation therapy.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which contains any indication that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  The Board notes that the only 
medical opinion which is of record weighs against the claim 
as the VA examiner stated that there was no negligence or 
carelessness.  Although the veteran may believe that his 
complications were due to improper VA treatment, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board has considered whether or not the veteran was 
properly warned of the possible complications from the 
surgery.  However, a note in the veteran's medical treatment 
records reflects that the veteran was clearly warned of the 
high risk of complications such as impotency.  

In summary, there is no competent medical evidence which 
shows that the proximate cause of the veteran's loss of use 
of a creative organ was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.  
The Board concludes that occurrence of a complication does 
not, in and of itself, demonstrate fault.  Accordingly, the 
Board concludes that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a loss of use of a 
creative organ are not met.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for loss of use of a 
reproductive organ is denied.


REMAND

The Board finds that additional development of evidence is 
required with respect to the claim for service connection for 
disorders of the lumbosacral spine, bilateral hips and neck.  
In this regard, the Board notes that additional relevant 
service medical records should be obtained.  During the 
hearing held in October 2006, the veteran testified that he 
sustained back and neck injuries in jump school training at 
Fort Bragg in 1960 or 1961.  He said that he was taken to a 
hospital and examined and they let him go.  However, later 
that he reportedly continued to have problems with his back, 
and he recounted being hospitalized a number of different 
times as different hospitals.  He specified that he was 
hospitalized in 1968 in Alaska, in 1970 in Colorado at the 
Air Force Academy, in 1973 and 1974 at the Kirkland Air Force 
Based in New Mexico at the Kirkland Air Force base.  The 
veteran also made a reference to the Keesler Air Force base 
hospital.  The veteran also testified that he injured his 
neck in 1971 or 1972 after falling off a railing.  He also 
reported ongoing treatment after service at service medical 
facilities such as the Homestead Air Force base.  In a 
statement in support of claim dated in May 2005, the veteran 
reported post service treatment at the VAOPC in Greenville, 
South Carolina from 1981 to 1985, at the VAMC Miami from 1985 
to 1991; at the American embassy in Argentina from 1991 to 
1997.  The veteran also provided an authorization form dated 
in April 2002 which includes the names of the service 
hospitals where he was treated.  Also, in a statement in 
support of claim dated in April 2002, the veteran reported 
his belief that some service records may be at the VA in 
Columbia South Carolina.  

The Board notes that the evidence which is already of record 
includes some service medical records showing reports of back 
pain.  In addition, the report of medical history given by 
the veteran in September 1980 for the purpose of his 
separation from service shows a history of multiple 
hospitalizations for back problems.  However, the records 
pertaining to the hospitalizations described by the veteran 
as well as much of the reported post service treatment are 
not of record.  Under the VCAA, the VA has an obligation to 
secure such records unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3).  
Therefore the case must be remanded for VA to comply with the 
law.  The Board notes that the pertinent regulation provides 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

The Board also notes that the law requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The veteran was afforded a VA spine 
examination in May 2004, and the examiner recommended that 
additional items of evidence be obtained, and that the 
veteran subsequently be sent for another examination.  Once 
the above requested development of additional records has 
been completed, the Board concludes that a VA orthopedic 
examination would allow another opportunity to obtain a 
useful medical opinion regarding the etiology of the 
veteran's back and neck disorders.  Specifically, an opinion 
as to whether any current disorders of the back and neck are 
related to the complaints noted in service.  As noted above, 
the veteran's service medical records reflect some complaints 
of back problems.  In addition, a record dated in January 
1973 reflects a neck sprain.  The examination would also 
allow an opportunity to obtain an opinion regarding the 
veteran's contention that his bilateral hip disorder 
developed as a result of his service connected knee 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and request any 
hospitalization records which are stored 
separately from the veteran's other 
service medical records.  In particular, 
the records from the in-service 
hospitalizations described by the veteran 
in his testimony should be requested.  
The RO should also attempt to obtain the 
post service medical records from the 
embassy, the VA and service medical 
facilities described by the veteran in 
his testimony and written correspondence.  
End efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Cases in 
which VA may conclude that no further 
efforts are required include those in 
which the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
obtaining an opinion as to the likelihood 
that any current disability of the lumbar 
spine, cervical spine or hips was 
incurred in or aggravated by service or, 
for the any hip disorder found, was 
proximately due to or the result of a 
service connected disability.  The claims 
file must be made available to the 
examiner in connection with the 
examination.  The examiner is requested 
to review the evidence contained in the 
claims file, to include the above 
referenced service medical records, and 
offer an opinion which specifically 
addresses whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the 
appellant's current disorders are related 
to service or caused or aggravated by a 
service connected disability, or whether 
such a connection to service is unlikely 
(i.e., less than a 50-50 probability).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


